El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
Alegó el peticionario que después que había sometido cierta prueba documental a la Sección Primera de la Corte de Distrito de San Juan, el demandado solicitó que el caso fuera trasladado a la Sección Segunda. El traslado fué de-cretado -eos parte y sin notificación al peticionario. La ley que regula esta cuestión fué aprobada en marzo 14, 1907 y el artículo 3 de la misma, Compilación 1155, prescribe lo siguiente:
“Sección 3. — Que ambos jueces de dicha Corte de Distrito de San Juan podrán a su arbitrio, transferir cualesquiera causas o asun-tos civiles que en cualquier tiempo se estuvieren sustanciando en cualquiera de las secciones de dicha corte a la otra sección de la misma, mediante orden u órdenes debidamente registradas en las minutas de la sección de donde procediere el caso o asunto trans-ferido, las cuales órdenes serán debidamente firmadas por cada uno de dichos jueces y al verificarse dicha transferencia o transferencias, el secretario de la corte los asentará en el registro de asuntos de la sección a que se hace dicha transferencia o transferencias y una vez asentadas en el registro como queda dicho, el juez de la sección a que se transfieren oirá dichas causas o asuntos como si se hubiesen originado en dicha sección.”
En algunos casos podría ser mejor para la corte oir a la parte contraria antes de ordenar el traslado, pero enten-demos que la ley fué aprobada en parte para permitir a cualquiera de las Secciones cuando se acumula demasiado trabajo trasladar casos al otro juez. La cuestión no es si la Corte de Distrito de San Juan pierde su jurisdicción so-bre el caso sino meramente cuál es el juez que ha de pre-sidir el juicio. El hecho de que alguna prueba fuera pre-sentada al juez propietario es cosa de poca importancia puesto que cualquier juez podía considerarla. Esto resulta más evi-dente toda vez que el juez propietario estaba ausente y esa fué la razón alegada para el traslado del caso.
*393Como el estatuto confiere' discreción al juez y no vemos que se baya abusado de la misma, el auto debe ser anulado.

Anulado él auto expedido.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutcbison.